Opinion of the Court

SULLIVAN, Judge:
On October 24r-25, 1994, appellant was tried by a general court-martial consisting of officer members at Kadena Air Base, Okinawa, Japan. Contrary to his pleas, he was found guilty of negligent dereliction of duty and larceny of military property in violation of Articles 92 and 121, Uniform Code of Military Justice, 10 USC §§ 892 and 921, respectively. He was sentenced to a bad-conduct discharge, confinement for one year, and reduction to E-l. On December 14, 1994, the convening authority approved the adjudged sentence. The Court of Criminal Appeals affirmed on May 8, 1996. 44 MJ 566.
On November 7, 1996, we granted review of the following issues:
*207I
WHETHER THE MILITARY JUDGE ERRED WHEN, OVER DEFENSE OBJECTION, HE PERMITTED TRIAL COUNSEL TO CROSS-EXAMINE APPELLANT ABOUT APPELLANT’S FAILURE TO LOCATE AND PRODUCE GOVERNMENT EMPLOYEES, WHICH TRIAL COUNSEL THEN USED TO ARGUE A “MISSING-WITNESS” INFERENCE.
II
WHETHER THE MILITARY JUDGE ERRED, TO THE SUBSTANTIAL PREJUDICE OF APPELLANT, WHEN HE PROHIBITED DEFENSE COUNSEL FROM INTRODUCING EVIDENCE CONCERNING THE SUBSEQUENTLY ADOPTED WRITTEN PROCEDURES FOR HOUSING OFFICE COUNSELORS.
Assuming, arguendo, that error or errors occurred in this case as averred by appellant, we hold that the record of trial clearly shows that he was not prejudiced. Art. 59(a), UCMJ, 10 USC § 859(a).
Appellant was charged with dereliction of duty for “willfully” failing to notify the Accounting and Finance Office at Kadena Air Base of changes to his status that affected his pay and allowances. This alleged misconduct occurred between May 1, 1993, and June 1, 1994, and involved Cost of Living Allowances (COLA)1 and Off-Base Housing Allowances (OHA)2. He was also charged with stealing these allowances from June 1, 1993, to June 1,1994, in an amount in excess of $100.00.
The prosecution introduced evidence that appellant was stationed at Kadena Air Base in Okinawa, Japan, in 1992, and was accompanied by his wife and later by his two children. It also showed that he lived in off-base housing and received both COLA and OHA As a result of marital problems, he requested return of his dependents to the United States under the Early Return of Dependents Program (ERD) in February 1993. As part of this request, he signed a form which notified him that he was not entitled to COLA or OHA and of his duty to report his changed status for COLA and OHA to the Accounting and Finance Office. His request was granted, and his dependents left Okinawa around April 20,1993. On May 1, 1993, he moved back on base but he continued to receive both the above allowances as before for over a year ($1000.00 extra benefit per month or $12,000 total).
Appellant’s defense to the dereliction-of-duty and the larceny charges was that he made some honest mistakes. He testified that he did not read the statement of understanding he signed in February 1993, notifying him that he was not entitled to COLA and OHA and of his duty to report his changed status for COLA and OHA to the Accounting and Finance Office. He farther testified that in June of 1993, he called Accounting and Finance on his own and was told by a “civilian Japanese lady” working there that he could continue to receive the COLA He also testified that earlier he went through the Base Housing Office to acquire a dormitory assignment on base. He testified that he was not told by a “civilian black lady” who processed his request that he had to report his changed status for OHA to Accounting and Finance. These unnamed government employees were not called as witnesses by either the prosecution or defense. Moreover, both the government investigator in this case and appellant testified on cross-examination that no effort was made by them to contact these unnamed witnesses prior to trial.
The members found appellant guilty of dereliction of duty for “negligently” failing to report his changed status for pay and allowances to the Accounting and Finance Office. They also found him guilty of larceny of military money in excess of $100.00.
*208Review was granted by this Court on two issues raised by appellate defense counsel. Consideration of these issues in light of the record of trial reveals that appellant actually makes three distinct legal arguments. First, he contends that the military judge erred by excluding defense evidence of the written office procedure for the Kadena Base Housing Office at the time of appellant’s trial. Second, he argues that the military judge erred in allowing trial counsel to cross-examine appellant about his pretrial failure to contact witnesses who would purportedly exonerate him of the charged offenses. Third, he complains that the military judge erred in allowing trial counsel to make an improper “missing-witness” argument in his summation to the members.
We have considered the above claims by appellant in view of the entire record of trial before us. See United States v. Doliente, 45 MJ 234, 242 (1996); United States v. Banks, 36 MJ 150, 170 (CMA 1992). We conclude that these legal questions need not be addressed and resolved in this case. See generally United States v. Harris, 46 MJ 221 (1997); United States v. Diaz, 45 MJ 494 (1997). In our view, even if these legal claims are resolved in appellant’s favor, neither separately nor together do they warrant setting aside his convictions. United States v. Adams, 44 MJ 251, 253 (1996)(“Whatever test [for prejudice] is applied, the error was not prejudicial to this appellant.”).
In this regard, we note that the excluded defense evidence would not have materially affected appellant’s convictions for dereliction of duty and larceny. He was found guilty of negligently failing to report his changed status for COLA and OHA, and of stealing both those allowances in an amount in excess of $100.00. The excluded defense evidence pertained to notification of his duty to report his change in status and his mistake as to his entitlement for OHA alone. This defense evidence did not specifically rebut the Government’s independent proof that appellant was notified prior to going to the Kadena Air Base Housing Office that he was no longer eligible for COLA and OHA and had to report his changed status for these allowances to Accounting and Finance. Moreover, it did not rebut in any way the Government’s case on the COLA. Accordingly, reversal of his convictions on this basis is not warranted. See United States v. Miller, 46 MJ 80, 83-84 (1997); United States v. Ureta, 44 MJ 290, 299 (1996).
Turning to the asserted improper cross-examination questions, we note that the military judge immediately commented on them on the record in the presence of the members. He clearly stated “the accused has no duty to produce any evidence in this courtroom____but you must make sure you do not try to shift the burden to the accused to prove his innocence; that always rests upon the prosecution.” He later instructed them that the burden was on the prosecution to prove that “the accused was not under the mistaken belief that he was authorized to receive these benefits.” These instructions “cured” any error in the form of the challenged questions. See United States v. Cat-lett, 97 F.3d 565, 573 (D.C.Cir.1996); United States v. Butler, 71 F.3d 243, 255-56 (7th Cir.1995).
As for the averred “missing-witness” argument, appellant waived consideration of this complaint by failing to object during trial counsel’s argument or immediately thereafter. See United States v. Webb, 38 MJ 62, 66 (CMA 1993), and ROM 919(c), Manual for Courts-Martial, United States (1995 ed.). Moreover, in the context of this record of trial, we are not convinced that, absent trial counsel's argument, appellant would not have been convicted. United States v. Clark, 982 F.2d 965, 969 (6th Cir.1993). Accordingly, in these circumstances, reversal is not warranted even if legal error occurred.
The decision of the United States Air Force Court of Criminal Appeals is affirmed.
Chief Judge COX and Judge EFFRON concur.

. The record shows that a Cost of Living Allowance (COLA) is an entitlement measured by the number of dependents accompanying the ser-vicemember at his duty station.


. The record also shows that an Overseas Housing Allowance (OHA) is an entitlement that works with BAQ to pay a member’s rent and utilities off-base.